Citation Nr: 1704891	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected Posttraumatic Stress Disorder (PTSD), to include major depression and alcohol abuse.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1997 through May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO).

This issue has been before the Board on numerous occasions.  In relevant part, in a February 2016 decision, the Board denied entitlement to service connection for hypertension to include as secondary to the Veteran's service-connected PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's February 2016 decision on this claim and remanded the case to the Board for compliance with the Joint Motion.

A review of the Veteran's electronic VA claims file shows she perfected appeals to the Board in September 2016 on several other issues.  However, these issues have not yet been certified to the Board.  The Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be subject to a subsequent Board decision, if otherwise in order.



FINDING OF FACT

The Veteran has arterial hypertension, which is likely etiologically related to her alcohol abuse, which is considered part of her service-connected psychiatric disability. 


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to service-connected Posttraumatic Stress Disorder (PTSD), to include major depression and alcohol abuse, have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As the Board is granting in full the Veteran's claim of service connection for hypertension, any error with respect to the duties to notify or assist for this claim were harmless and will not be further discussed.

II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be secondary.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran claims that her hypertension is secondary to her service-connected alcohol abuse, which is service connected secondary to her PTSD.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was diagnosed with mild hypertension in December 2003.  A February 2013 VA examination report confirmed her diagnosis.  She was service connected for PTSD, to include major depression and alcohol abuse, in March 2013.

In a January 2008 mental health assessment, the Veteran reported drinking four to six beers daily for the last four to five years and was referred to alcohol abuse treatment.  In her March 2011 VA examination, the Veteran reported she began drinking heavily immediately after separating from service.

In September 2015, the Board received a report from an independent medical examiner (IME) who reviewed the Veteran's entire claims file.  The examiner noted that hypertension has many causes including age, environmental, and genetic.  The IME report briefly discussed the Veteran's struggle with alcohol abuse and weight.  The examiner found the Veteran used alcohol heavily during the time she was diagnosed with hypertension and had struggled with her weight throughout her life.  He opined that "[h]aving reviewed the veteran's history, and knowing what is known about hypertension, this Examiner has no hesitation to state that the veteran meets the demographic profile of a person who would develop sustained arterial hypertension, with alcohol and birth control pill providing the initial trigger in 2003 [sic]."  The examiner went on to opine:

The precise etiology of the veteran's primary hypertension cannot be determined, likely (primary hypertension) but what is known about hypertension, veteran does exhibit the criteria and meets the demographic profile, with onset in 2003 at a time when she was taking oral contraceptive, and consuming large amount of alcohol, the two most common causes of curable hypertension.

Post service VA treatment records indicate the Veteran was using alcohol heavily when she was diagnosed with hypertension.  The IME report specifically isolates alcohol abuse and oral contraceptives as the triggers of the Veteran's hypertension, as opposed to her weight or other environmental factors.  Although the examiner was unable to determine a single etiology for the Veteran's hypertension, he clearly limited the likely causes to excessive alcohol use and oral contraceptives.

Thus, applying the benefit of the doubt standard, the Board finds the Veteran's hypertension is etiologically related to her service-connected PTSD, to include major depression and alcohol abuse.





ORDER

Entitlement to service connection for hypertension as secondary to the Veteran's service-connected PTSD, to include major depression and alcohol abuse, is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


